DETAILED ACTION
Applicant’s amendment and arguments filed July 25, 2022 is acknowledged.
Applicant’s filed terminal disclaimer January 25, 2022 has overcome the previous non-statutory double patenting rejection.
Claims 8-18 have been newly added.
Claims 1-18 are currently pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-12, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Shahramian et al. (hereinafter Shahramian) (U.S. Patent Application Publication # 2019/0140732 A1) (support found in Provisional Application # 62/237,860) in view of Cruz et al. (hereinafter Cruz) (U.S. Patent Application Publication # 2009/0047900 A1).
Regarding claim 1, Shahramian teaches and discloses a wireless bridge (bridge; figures 1-2) comprising: 
a first transceiver (primary transceiver; figures 1A-B) coupled to a first antenna (first antenna; figures 1A) and a first inductive element (inductive coil; figure 1B) on a first side of a window (figures 1A-B and 3; abstract; [0006]; [0021]; [0029]); 
a second inductive element (inductive coil; figure 2) located on a second side of a window; wherein the second inductive element is configured to receive power from a power source (figures 1-3; [0006]; [0026]; [0029]; teaches the inductive coil is configured to receive power from the power supply); and 
wherein the first inductive element and the second inductive element are arranged to induce a magnetic coupling between the first inductive element and the second inductive element, such that a magnetic field around the first inductive element generates a power signal which can be provided to the first transceiver and the first antenna (figures 1-3; abstract; [0006]; [0026]; [0029]; teaches power is inductively coupled from the indoor unit to the outdoor unit). 
However, Shahramian may not expressly disclose a second transceiver coupled to a second antenna located on a second side of a window; wherein the second transceiver is configured to transmit and receive communication signals to and from the first transceiver via the first antenna and the second antenna.
Nonetheless, in the same field of endeavor, Cruz teaches and suggests a second transceiver (20, figure 1) coupled to a second antenna (30, figure 1) located on a second side of a window ([0006]; [0034]; located on the interior side of the window, figure 1; [0068]); wherein the second transceiver is configured to transmit and receive communication signals to and from the first transceiver via the first antenna and the second antenna (figure 1; [0034]; teaches transmitting and receiving communication signals to and from the first antenna and second antenna located on opposite sides of a window).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate transmitting and receiving communication signals to and from the first antenna and second antenna located on opposite sides of a window as taught by Cruz with the wireless bridge and apparatus as disclosed by Shahramian for the purpose of communicating signals from outside and inside of a building and reducing constraints of installation of a system into a building, as suggested by Cruz.

Regarding claim 2, Shahramian, as modified by Cruz, further teaches and discloses wherein the first transceiver is coupled to an optical fiber network via fiber ([0028]; [0030]; [0034]; figure 3A; teaches coupling to an optical fiber network such as ISP). 

Regarding claim 3, Shahramian, as modified by Cruz, further teaches and discloses wherein the first transceiver is configured to transmit and receive communication signals to and from the optical fiber network wirelessly ([0028]; [0030]; [0034]; figure 3A; teaches coupling to an optical fiber network such as ISP). 

Regarding claim 4, Shahramian, as modified by Cruz, discloses the claimed invention, but may not expressly disclose wherein the first antenna and the second antenna are each a printed antenna. 
Nonetheless, Cruz further teaches and suggests wherein the first antenna and the second antenna are each a printed antenna ([0039]; teaches the antennas maybe printed antennas).

Regarding claim 5, Shahramian, as modified by Cruz, discloses the claimed invention, but may not expressly disclose wherein at least one of the first antenna and the second antenna is transparent such that a view through the window is not obstructed.
Nonetheless, Cruz further teaches and suggests wherein at least one of the first antenna and the second antenna is transparent such that a view through the window is not obstructed ([0011]; [0035]; teaches the antennas are optically transparent). 

Regarding claim 6, Shahramian, as modified by Cruz, further teaches and discloses wherein the first antenna is coupled to the first transceiver via a first cable and the first transceiver is configured to provide power to the first antenna through the first cable ([0025]; [0026]; figures 1A-B; teaches the first antenna is powered via a connection with the transceiver). 

Regarding claim 7, Shahramian, as modified by Cruz, discloses the claimed invention, but may not expressly disclose wherein the second antenna is coupled to the second transceiver via a second cable and the second transceiver is configured to provide power to the second antenna through the second cable.
Nonetheless, Cruz further teaches and suggests the wherein the second antenna is coupled to the second transceiver via a second cable and the second transceiver is configured to provide power to the second antenna through the second cable ([0025]; [0026]; figures 1A-B; teaches the second antenna is powered via a cable with the transceiver).

Regarding claim 8, Shahramian, as modified by Cruz, discloses the claimed invention, but may not expressly disclose wherein the first antenna and the first inductive element are disposed on a first glass sheet, the first glass sheet being attached to the first side of the window.
Nonetheless, Cruz teaches and suggests wherein the first antenna and the first inductive element are disposed on a first glass sheet, the first glass sheet being attached to the first side of the window ([0011]; [0035]; figure 1; teaches and suggests that the antenna and other components can be integrated into a glass panel to be optically transparent).

Regarding claim 9, Shahramian, as modified by Cruz, discloses the claimed invention, but may not expressly disclose wherein the second antenna and the second inductive element are disposed on a second glass sheet, the second glass sheet being attached to the second side of the window.
Nonetheless, Cruz teaches and suggests wherein the second antenna and the second inductive element are disposed on a second glass sheet, the second glass sheet being attached to the second side of the window ([0011]; [0022]; [0035]; figure 1; teaches and suggests that the antenna and other components can be integrated into a glass panel to be optically transparent).

Regarding claim 10, Shahramian, as modified by Cruz, further teaches and discloses wherein the window is disposed in a wall of a building and wherein the first transceiver is disposed a first side of the wall and the second transceiver is disposed on a second side of the wall ([0028]; [0030]; [0034]; figure 3A-B; teaches the window is part of a side of a wall of a building where the elements are disposed on opposite sides).

Regarding claim 11, Shahramian, as modified by Cruz, further teaches and discloses wherein the first transceiver is configured to transmit and receive communication signals at 5 GHz ([0023]; [0024]; [0033]; teaches the transceiver communicating at 5GHz).

Regarding claim 12, Shahramian, as modified by Cruz, further teaches and discloses wherein the first transceiver is a WLAN 802.11AC transceiver ([0023]; [0024]; [0031]; [0033]; teaches the transceiver supports WLAN 802.11 standards).

Regarding claim 15, Shahramian, as modified by Cruz, further teaches and discloses wherein the second transceiver is configured to transmit and receive communication signals at 5 GHz ([0023]; [0024]; [0033]; teaches the transceiver communicating at 5GHz).

Regarding claim 17, Shahramian, as modified by Cruz, discloses the claimed invention, but may not expressly disclose wherein the second antenna is dipole antenna.
Nonetheless, Cruz teaches and suggests wherein the second antenna is dipole antenna ([0067]).

Claims 13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Shahramian et al. (hereinafter Shahramian) (U.S. Patent Application Publication # 2019/0140732 A1) in view of Cruz et al. (hereinafter Cruz) (U.S. Patent Application Publication # 2009/0047900 A1), and further in view of Shrivastava et al. (hereinafter Shrivastava) (U.S. Patent Application Publication # 2018/0090992 A1).
Regarding claim 13, Shahramian, as modified by Cruz, discloses the claimed invention, but may not expressly disclose wherein the first antenna is dipole antenna.
Nonetheless, in the same field of endeavor, Shrivastava teaches and suggests wherein the first antenna is dipole antenna ([0181]; [0182]; [0201]; [0202]; teaches the first antenna can be a dipole antenna).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate dipole antenna for use on windows of a building as taught by Shrivastava with the wireless bridge and apparatus as disclosed by Shahramian, as modified by Cruz, for the purpose of providing network connectivity inside of a building and reducing constraints of installation of a system into a building.

Regarding claim 16, Shahramian, as modified by Cruz and Shrivastava, further teaches and discloses wherein the second transceiver is a WLAN 802.11AC transceiver ([0023]; [0024]; [0031]; [0033]; teaches the transceiver supports WLAN 802.11 standards).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Shahramian et al. (hereinafter Shahramian) (U.S. Patent Application Publication # 2019/0140732 A1) in view of Cruz et al. (hereinafter Cruz) (U.S. Patent Application Publication # 2009/0047900 A1) and Shrivastava et al. (hereinafter Shrivastava) (U.S. Patent Application Publication # 2018/0090992 A1), and further in view of Perryman et al. (hereinafter Perryman) (U.S. Patent Application Publication # 2014/0058480 A1).
Regarding claim 14, Shahramian, as modified by Cruz and Shrivastava, discloses the claimed invention, but may not expressly disclose wherein the dipole antenna comprises a length of approximately 5.2 cm and a width of approximately 0.6 cm.
Nonetheless, in the same field of endeavor, Perryman teaches and suggests wherein the dipole antenna comprises a length of approximately 5.2 cm and a width of approximately 0.6 cm ([0010]; teaches a dipole antenna with a length approximately 5.2 cm and a width approximate to 0.6 cm).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a dipole antenna with a length approximately 5.2 cm and a width approximate to 0.6 cm as taught by Perryman with the wireless bridge and apparatus as disclosed by Shahramian, as modified by Cruz and Shrivastava, for the purpose of design choice for a size of a dipole antenna.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Shahramian et al. (hereinafter Shahramian) (U.S. Patent Application Publication # 2019/0140732 A1) in view of Cruz et al. (hereinafter Cruz) (U.S. Patent Application Publication # 2009/0047900 A1), and further in view of Perryman et al. (hereinafter Perryman) (U.S. Patent Application Publication # 2014/0058480 A1).
Regarding claim 18, Shahramian, as modified by Cruz, discloses the claimed invention, but may not expressly disclose wherein the dipole antenna comprises a length of approximately 5.2 cm and a width of approximately 0.6 cm.
Nonetheless, in the same field of endeavor, Perryman teaches and suggests wherein the dipole antenna comprises a length of approximately 5.2 cm and a width of approximately 0.6 cm ([0010]; teaches a dipole antenna with a length approximately 5.2 cm and a width approximate to 0.6 cm).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a dipole antenna with a length approximately 5.2 cm and a width approximate to 0.6 cm as taught by Perryman with the wireless bridge and apparatus as disclosed by Shahramian, as modified by Cruz, for the purpose of design choice for a size of a dipole antenna.

Response to Arguments
Applicant’s arguments, filed July 25, 2022, with respect to the rejection(s) of claim(s) 1-7 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Cruz et al. (U.S. Patent Application Publication # 2009/0047900 A1).
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
P.O. Box 1450
Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUK JIN KANG whose telephone number is (571)270-1771.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chirag Shah can be reached on (571) 272-3144.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/Suk Jin Kang/
Examiner, Art Unit 2477
November 3, 2022